DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1, 3, 4, 7, 9, 11-12, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  COLINGE, US 2015/0102466.
Claim 1. Colinge disclose a method of manufacturing a semiconductor device (such as the one in figs. 6c-6k), the method comprising: 
-forming a semiconductor layer (such as item 607, fig. 6c, [0071+]) on a dielectric layer (item 604) disposed over a substrate (such item 601); 
-forming a seed layer (such as item 606, fig. 6c, as [0073] disclosed that seed layer 606 may be a relatively thin crystalline semiconductor layer);  
-patterning the seed layer into a patterned seed layer (this limitation would read through “fig. 6D, items 612, 614” wherein seed layer 606 may be patterned to make junction-less field effect transistors (FETs), as described below with reference to FIGS. 6A-7B, cited in [0062]).
With respect to the step of “performing a crystallization operation on the semiconductor layer using the patterned seed layer as a seed of crystallization, thereby forming a crystallized semiconductor 

Claim 9. Cheng et al., disclose a method of manufacturing a semiconductor device (such as the one in figs. 6c-6k), the method comprising: 
-forming an amorphous or a poly crystal semiconductor layer (such as item 607, fig. 6c, [0071+]) on a dielectric layer (item 604) disposed over a substrate (such item 601); 
-forming a seed layer (such as item 606, fig. 6c, as [0073] disclosed that seed layer 606 may be a relatively thin crystalline semiconductor layer);  
-patterning the seed layer into a patterned seed layer (this limitation would read through “fig. 6D, items 612, 614” wherein seed layer 606 may be patterned to make junction-less field effect transistors (FETs), as described below with reference to FIGS. 6A-7B, cited in [0062]). 
With respect to the step of “performing a crystallization operation on the semiconductor layer using the patterned seed layer as a seed of crystallization, thereby forming a crystallized semiconductor layer”. [0080] of reference disclose a solid-phase epitaxial (SPE) growth process used to crystallize the first portion 612 of the seed layer 606, in accordance with some embodiments. In FIG. 6G, following the dopant implantation described above with reference to FIG. 6F, the SPE growth process may crystallize the first portion 612 of the seed layer 606 using the crystalline semiconductor structure of the second portion 614 of the seed layer 606 as a crystal template.  



Claim 4. Colinge et al., disclose the method of claim 3, wherein the semiconductor layer is one of Si, SiGe and Ge. This limitation would read through [0063], wherein is disclosed that the stack of alternating layers may include a variety of different types of semiconductor materials (e.g., silicon, germanium, and SiGe materials may be used at different layers within a single stack).

Claims 7, 12. Colinge et al., disclose the method of claims 1, 9, wherein the crystallization operation includes a thermal annealing at a temperature from 350 0C to 450 0C or a laser annealing. This limitation would read through [0061], wherein is disclosed that in an example, the SPE growth process may include a low-temperature annealing process that is performed at a temperature that is less than 500 degrees Celsius. 

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

5.         Claim(s) 5 and 6 is/are rejected under 35 U.S.C. 103 as being un-patentable over COLINGE, US 2015/0102466. 
Claim 5. Colinge et al., disclose the method of claim 1.
 	Colinge appears to not specifically specify "wherein a thickness of the seed layer is in a range from 1 nm to 10 nm".
However, [0079] of Colinge discloses that the seed layer 606 may have a thickness that causes the devices 607 to be visible through the seed layer 606. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to use a thickness of the seed layer is in a range from 1 nm to 10 nm, in Colinge's device, in order to improve the performance and the reliability of the device interconnection, simplify the processing steps of making the device; and optimize the performance of the device. Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Furthermore, it has been held that where then general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Alter, 105 USPQ 233.


 	Colinge appears to not specifically specify "wherein a thickness of the semiconductor layer is in a range from 10 nm to 50 nm". It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to use a thickness of the semiconductor layer is in a range from 10 nm to 50 nm, in Colinge's device, in order to improve the performance and the reliability of the device interconnection, simplify the processing steps of making the device; and optimize the performance of the device. Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Furthermore, it has been held that where then general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Alter, 105 USPQ 233.

Allowable Subject Matter
6.    Claims 2, 8, 10, 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

7.    Claims 21-25 are allowed.

Reasons for Allowance 
8.    The following is an examiner's statement of reasons for allowance:
9.    Regarding claims 21-25, the prior art failed to disclose or reasonably suggest patterning the dummy gate layer and the seed layer into a patterned dummy gate layer and a patterned seed layer; and 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILNER JEAN BAPTISTE whose telephone number is (571)270-7394.  The examiner can normally be reached on M-T 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.